                                                                                                FORM 1
                                                                            INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                   Page:       1
                                                                                             ASSET CASES
Case No:            18-17584         AIH     Judge: ARTHUR HARRIS                                                                   Trustee Name:                        ALAN J. TREINISH, TRUSTEE
Case Name:          MCCULLY SR., DWAYNE C.                                                                                          Date Filed (f) or Converted (c):     12/27/18 (f)
                                                                                                                                    341(a) Meeting Date:                 02/05/19
For Period Ending: 02/06/19                                                                                                         Claims Bar Date:                     APPLIED FOR



                                       1                                             2                         3                          4                        5                                   6
                                                                                                      Estimated Net Value
                                                                                 Petition/       (Value Determined by Trustee,    Property Formally           Sale/Funds                 Asset Fully Administered (FA)/
                              Asset Description                                 Unscheduled         Less Liens, Exemptions,          Abandoned                Received by               Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                        Values               and Other Costs)          OA=554(a) Abandon             the Estate

 1. TIMESHARE,                                                                       Unknown                             0.00                                                 0.00                  FA
 PURCHASED IN NOVEMBER 2018 FOR LESS TH
     Timeshare,
     Purchased in November 2018 for less than $200 down Debtor regrets
     decision and is surrendering,
     Timeshare with Travel Resorts of America DEBTOR IS
     SURRENDERING
 2. (2011 INFINITI G37 COUPE GOOD CONDITION OVER 102,0                              10,000.00                            0.00                                                 0.00                  FA
     (2011 Infiniti G37 Coupe Good condition Over 102,000 miles)
 3. (2004 JEEP CHEROKEE 165,000 MILES POOR CONDITION)                                 1,250.00                           0.00                                                 0.00                  FA
     (2004 Jeep Cherokee 165,000 miles Poor condition)
 4. REFRIGERATOR, STOVE, WASHER/DRYER, TV                                             1,500.00                           0.00                                                 0.00                  FA
     Refrigerator, stove, washer/dryer, tv
 5. WARDROBE                                                                          3,000.00                           0.00                                                 0.00                  FA
     Wardrobe
 6. JEWELRY INCLUDING RING, EARRINGS AND WATCHES                                      1,000.00                           0.00                                                 0.00                  FA
     Jewelry including ring, earrings and watches
 7. CASH                                                                                 18.00                           0.00                                                 0.00                  FA
     Cash
 8. FIREFIGHTER'S C.U. SAVINGS ACCOUNT                                                   30.69                           0.00                                                 0.00                  FA
     Firefighter's C.U. Savings Account
 9. FLAGSTAR BANK CHECKING ACCT NEGATIVE BALANCE ON FI                                    0.00                           0.00                                                 0.00                  FA
     Flagstar Bank Checking Acct Negative Balance on Filing Date
 10. PROSPECTIVE 2018 FEDERAL AND STATE TAXREFUNDS                                   Unknown                             1.00                                                 0.00                           1.00
     Prospective 2018 Federal and State TaxRefunds
 11. MVA CLAIM DATE OF ACCIDENT: APRIL 26TH, 2018 INJUR                              Unknown                             1.00                                                 0.00                           1.00
     MVA Claim Date of Accident: April 26th, 2018 Injuries suffered: Rib
     contusion and back pain Treatment was chiropractic Law Firm retained
     is TDP Lawfirm, 7000 Fitzwater Rd., Suite 230 Brecksville 44141




LFORM1                                                                                                                                                                                                              Ver: 21.00a
                                                18-17584-aih           Doc 13       FILED 02/06/19                 ENTERED 02/06/19 10:18:03                           Page 1 of 2
                                                                                                   FORM 1
                                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                             Page:       2
                                                                                                ASSET CASES
Case No:             18-17584       AIH     Judge: ARTHUR HARRIS                                                                               Trustee Name:                        ALAN J. TREINISH, TRUSTEE
Case Name:           MCCULLY SR., DWAYNE C.                                                                                                    Date Filed (f) or Converted (c):     12/27/18 (f)
                                                                                                                                               341(a) Meeting Date:                 02/05/19
                                                                                                                                               Claims Bar Date:                     APPLIED FOR



                                        1                                                    2                            3                          4                        5                                     6
                                                                                                               Estimated Net Value
                                                                                       Petition/          (Value Determined by Trustee,      Property Formally           Sale/Funds                   Asset Fully Administered (FA)/
                              Asset Description                                       Unscheduled            Less Liens, Exemptions,            Abandoned                Received by                 Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                              Values                  and Other Costs)            OA=554(a) Abandon             the Estate


                                                                                                                                                                                                   Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                         $16,798.69                               $2.00                                               $0.00                            $2.00
                                                                                                                                                                                                   (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   Initial Projected Date of Final Report (TFR): 02/06/20           Current Projected Date of Final Report (TFR): 02/06/20


           /s/     ALAN J. TREINISH, TRUSTEE
   __________________________________________ Date: 02/06/19
           ALAN J. TREINISH, TRUSTEE




LFORM1                                                                                                                                                                                                                           Ver: 21.00a
                                                 18-17584-aih               Doc 13          FILED 02/06/19                    ENTERED 02/06/19 10:18:03                           Page 2 of 2
